DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
1. 	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 8-23-22 after the final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 8-23-22 has been entered. 
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 14 and 16-19 are rejected under 35 U.S.C. 102)a)(1) as being anticipated by Caparas et al., (US Pat. Appln. Pub. 2010/0001385, hereinafter Caparas).

Regarding claim 14, Caparas discloses a method, comprising:
forming a first recess in a first/top side of a leadframe/LF (see 1686 and 1302/1372 respectively in Fig. 16; para 0123, 0125) terminating within the LF;
after forming the first recess in the first side of the LF and before forming a molding compound/MC/encapsulation, forming a conductive terminal material comprising conventional solder material including tin/an alloy thereof, in the first recess (see 106 in Fig. 18; para 0127, 0136) ; and
after forming the solder material, forming the MC covering the first side of the LF and covering the solder material (see 102 in Fig. 22; para 0131)                  )    
(Fig. 15-18, 22).

Regarding claims 16-19 respectively, Caparas teaches the entire claimed method as applied to claim 14 above, including:
coupling a die/an integrated circuit (IC) to the first side of the LF, and coupling a first end of a wire/interconnect to the die and a second end of the wire to the first side of the LF (see 214 and 238 respectively having respective ends connected to 214 and 1372 in Fig. 21; para 0130); 
 forming a second recess (see 1688 in Fig. 16; para 0125) in the LF spaced apart from the first recess; 
forming the molding compound (see 102 in Fig. 22) further comprises forming the molding compound in the second recess; and 
removing portions from a second side of the LF opposite to the first side of the LF and aligned with the first recess and the second recess (see Fig. 23; para 0133).
Allowable Subject Matter
4.	Claims 1-13 are allowed.
Claims 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.
Response to Arguments
5.	Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811